Citation Nr: 1211057	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this claim requires a remand.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c),(d) (2011). 

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)  (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

In the present case, the Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling.  His combined disability rating is 60 percent.  Therefore, he does not meet the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of a TDIU. 

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the Board will consider an extra-schedular rating where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The record includes a September 2009 private audiological opinion that the Veteran is unemployable due to his service-connected bilateral hearing loss and tinnitus.  The opinion is accompanied by a detailed explanation of how the Veteran's service-connected disabilities render him unemployable.  This opinion suggests that the Veteran's service-connected bilateral  hearing loss and tinnitus may result in total occupational impairment. 

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to precedents by the Court of Appeals for Veterans Claims (Court) that require consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning, supra. 

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C & P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extra-schedular rating issue to the Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"). 

In the present case, the Director of Compensation and Pension has not yet made this initial determination.  Although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation and Pension to determine if an extra-schedular rating is warranted for a TDIU under 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) only. 

An extra-schedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b). 

2.  Thereafter, if the benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case, and provide the Veteran an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



